179 S.W.3d 408 (2005)
Iyabo Arinola COLLINS, Respondent,
v.
Paul D. COLLINS, Appellant.
No. WD 65046.
Missouri Court of Appeals, Western District.
December 6, 2005.
Brent L. Winterberg, Esq., Kansas City, MO, Attorney for Appellant.
Chuckwuemek N. Chionuma, Esq., Kansas City, MO, Attorney for Respondent.
Before EDWIN H. SMITH, P.J., LOWENSTEIN and HOWARD, JJ.

ORDER
PER CURIAM.
A default judgment of dissolution was rendered against Appellant/Husband. Appellant sought to set aside the judgment under Rules 74.05 and 74.06(b). The trial court denied the motion. Appellant now appeals, claiming the trial court erred when it denied his motion under Rule 74.06. Affirmed. Rule 84.16(b).